Citation Nr: 1637663	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-37 108	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ear disability to include hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from December 1981 to December 1985 and with the Coast Guard from August 1987 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 RO decision.  In November 2015, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  The RO granted service connection for left ear hearing loss in a March 2016 decision, and continued the denial of service connection for right ear hearing loss.  This grant as to the left ear represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the Veteran desires to challenge the disability rating or the effective date assigned to the impairment resulting from left ear hearing loss, he is required to file a timely notice of disagreement with the March 2016 decision or, alternatively, a claim for entitlement to an increased disability rating.  We note that he was so informed in a March 2016 letter.

After careful review of the Veteran's medical records, we have re-phrased the issue on appeal to more accurately reflect the disease process affecting his right ear.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is claiming service connection for hearing loss.  Review of his records reflects, however, that his hearing loss is not due to noise exposure, but is instead a "mixed" type, which in his case appears to have been caused by ear and sinus infections which have caused perforations in his tympanic membranes.  

The Veteran has reported undergoing at least several surgeries on his left tympanic membrane.  Because these surgeries were performed at private medical facilities, he has to formally release these records to VA so that adjudicators can review them.  In the prior Board remand, we noted that these records are relevant to his claim for service connection and requested that he release them to VA for review.  The RO provided him with the appropriate forms in a November 2015 letter and requested that he complete the forms so that VA could assist him in obtaining copies of these surgery reports.  He did not do so, however.  Since another remand is required anyway, the Veteran should again be requested to release these medical records to VA so that we can better understand his right ear disability to assist in our determination as to whether service connection is warranted.   

At least one sinus infection affecting the Veteran's right tympanic membrane is reflected in his service treatment records.  At least one instance of right tympanic membrane perforation post-service is shown in a February 2016 VA emergency room report.  As these two events are separated by nearly thirty years, an immediate connection is not necessarily apparent.  However, in March 2016, a VA examiner opined that it was at least as likely as not that the eustachian tube dysfunction shown in service contributed to the tympanic membrane rupture affecting the Veteran's left ear.  Based upon this informed medical opinion, the RO granted service connection for left ear otitis and also for related left ear hearing loss.  No such opinion has been sought related to the right ear, however, although it appears to involve a similar fact pattern as the left ear.  Upon remand, an informed medical opinion as to the Veteran's right ear should be obtained. 

The Veteran's recent VA treatment records should be updated for the file as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for complaints involving both ears, sinus infections, and his several surgeries subsequent to service, to include the Southeastern Center of Audiology, the Carolina Ear and Hearing Clinic, and any subsequent treatment.  After securing the necessary release(s), the RO should obtain these records for inclusion in the Veteran's claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to February 2016 for inclusion in the file.

3.  Only after obtaining as much of the above VA and private records as possible, the Veteran should be afforded a VA otolaryngologic examination to identify whether he has a right ear disability which is related to service, either directly, or as secondary to the left ear otitis and/or recurrent sinus infections.  The claims file, including all records received pursuant to the above requests, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be performed in connection with the examination.  

The examiner is requested to determine whether it is more, less, or equally likely that any current right ear disability, to include hearing loss, otitis, or other disability, is directly related to the infection with Eustachian tube dysfunction during service, or to the sinus infection(s) during service, or is secondarily related to or aggravated by the multiple left ear problems which have now been service-connected.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


